DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Applicants Response to the Office Communication mailed November 2, 2021 has been acknowledged and Applicants’ Remarks submitted December 29, 2021 notes the elected species without traverse b. an agent which inhibits the tyrosine kinases stimulated by VEGF, sunitinib. However, upon reconsideration the election of species reading on antigiogenic agents has been extended to a. anti-vascular endothelial growth factor (VEGF) antibody, bevacizumab.

3.	Claims 2-4 and 16-26 are pending.
	Claims 25 and 26, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claims 14 and 15 have been cancelled.
	Claims 2 and 16 have been amended.
	Claims 20-26 have been added.
	Claims 2-4 and 16-24 are examined on the merits with the species, detected molecule: a. platelet-derived endothelial cell growth factor (PD-ECGF) protein; and antiangiogenic agent: a. anti-VEGF antibody, bevacizumab and b. an agent which inhibits the tyrosine kinases stimulated by VEGR, sunitinib.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Rejections
Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 2-4 and 16-19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bais et al., US 10,364,466 B2 (effectively filed March 15, 2013) is withdrawn.  Claims 14 and 15 have been cancelled.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The rejection of claims 2-4, 16-19 and new claims 20-24 is/ under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (Surg. Today 30: 711-717, 2000), and further in view of Spetzler et al., US 2013/0178383 A1 (published July 11, 2013) is maintained and made. Claims 14 and 15 have been cancelled.
	Applicants assert the primary reference, Enomoto does not teach “…methods to predict the patients’ response treatment”, nor “…teach or suggest PD-ECGF in relation to tumor samples or biological fluid samples”, see Remarks submitted September 2, 2021, page 8.  Applicants further assert secondary reference, Spetzler merely mentions “…it is possible to use biomarker expression data to predict a patient’s response to treatment” “in a vague, generic away”, see page 9 of the Remarks. 
	Applicants note several references (two review articles, Jain and Otrock) allegedly supporting their points of view, which is PD-ECGF is not a suitable marker for certain types of cancer and some angiogenic factors are known to not “…be a good biomarker for predicting patients’ response to treatment”, see pages 10 and 13 of the Remarks.  
	Applicants conclude arguments pointing to the Declaration submitted September 2, 2021 stating it demonstrates unexpected results and confirms observations noted in Jain and Otrock, wherein one could deduce “…there is a high degree of uncertainty as to whether VEGF can be used as a biomarker in the prediction of response of cancer to antiangiogenic agents”, see pages 10-13.
The declaration under 37 CFR 1.132 filed September 2, 2021 is insufficient to overcome the rejection of claims 2-4 and 16-24 based upon Enomoto et al. (Surg. Today 30: 711-717, 2000), and further in view of Spetzler et al., US 2013/0178383 A1 (published July 11, 2013) as set forth herein because it is not commensurate in scope and does not exemplify unexpected results.  Applicants’ arguments and Declaration have been carefully considered, but fail to persuade. 
	The Declaration’s evidence supplied in Appendix A reads on observing PD-ECGF mRNA expression utilizing a gene array, see pages 3 and 4, particularly Figure 1.  Appendix A notes the expression of genes from tumors derived from 786-O (renal cell carcinoma tumor model) affected by anti-angiogenic therapy (not the elected species, sunitinib and or bevacizumab) during two different phases, effectivity and resistance not of record in the claimed invention.  Figure 2 on page 5 of Appendix A does address PD-ECGF protein expression, however the information therein is limited to a clear cell renal cell carcinoma with an unnamed anti-angiogenic treatment during a defined period of times also not of record in the claims.
Furthermore, Applicants’ arguments reading on Enomoto are not persuasive because the claims are not limited to any particular cancer until claim 19.  And while Enomoto sampled PD-ECFG in colorectal polyp samples, as well as in colorectal adenomas (which may or may not develop into cancer), carcinomas in adenomas were also assayed, see page 712, Patients section.  Notwithstanding, even if the sampling of Enomoto was exclusive to colorectal polyp samples, it does not preclude that this analysis could easily be conducted utilizing a number of different biological samples as those taught in Spetzler.  Spetzler confirms that analyzing different biological samples for candidate cancer/metastatic biomarkers to make diagnostic, prognostic and therapeutic decisions is routine in the art before Applicants’ effective filing date.  Applicants are reminded that the references relied on make obvious all of the elements of the claimed invention, the references are presumed to be operable, as well as presumed enabling. “Note, however, that a reference is presumed operable until Applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Therefore, Applicant must provide evidence showing that a process for making was not known at the time of the invention.”, see MPEP
2121.02.
	Spetzler teaches the limitations, wherein one of ordinary skill in the art could predict and assess efficacy of a therapy, that primary reference Enomoto does not.  The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims obvious.
In conclusion, Applicants have not presented evidence establishing the properties/functions/characteristics of the claimed invention and the combination the prior art differ to such an extent that any differences unexpected.  The Declaration of inventor Oriol Casanovas Casanovas reading on an unexpected advantage based upon differences between two different cytokines, wherein one of them is not examined and implementing unnamed anti-antiangiogenic agents during phases  not of record in the claims is unpersuasive for the reasons cited herein. Consequently, the rejection is maintained.
Enomoto teaches the immunohistochemistry assessment of formalin-fixed paraffin-embedded pathological specimens from patients with tubular adenoma and carcinoma in adenoma (CIA), see page 712, Patients and Immunohistochemistry sections. The specimens were classified as mild dysplasia, moderate dysplasia and severe dysplasia, see Patients section on page 712.  Inflammatory polyps and hyperplastic polyps were used as controls, see Patients section on page 712.  
	“PD-ECGF was expressed at significant levels only in adenomas…PD-ECFG was not detected in the nonneoplastic polyps and in adenomas with low-grade dysplasia”, see abstract.  
After detecting the levels of PD-ECGF in a sample, the characterizations set forth in the wherein clauses set forth in claim 2 are met because it appears to not to be a manipulative step or impart novelty. The claim merely states the results or conclusion of the results of the previous steps and not tied to any machine and does not transform any article into a different state or thing.  The features described in the dependent claims read on wherein clauses that include elements that are remiss of transformative steps and do not impart novelty.  They simply express the intended result of the positively recited process steps, i.e. measuring protein in sample with antibody.  
	Enomoto does not teach the claimed invention, wherein the sample is a biological fluid, the tumor is a primary tumor or a metastasis from the colon and kidneys, as well as anti-angiogenic treatments that are not doxorubicin or interferon.
	However, Spetzler teaches assessment of gene products or specific biomarkers, such as PD-ECGF within bodily fluids (including plasma) may include primary cancers, as well as metastatic cancers from the colon and renal cell (kidney) using an immunoassay based methods, see page 1, sections 0003 and 0010; page 3, section 0026; page 13, section 0148; Samples section beginning on page 15; page 39, section 0352; page 102, 2nd column, line 9; and page 120, section 1025. Furthermore, Spetzler teaches anti-angiogenic treatments, bevacizumab, sunitinib, thalidomide, everolimus, lenalidomide, sorafenib and a host of others in sections 0926- 0928.
Spetzler also teaches “[t]herapy related tests can be used to predict and assess drug response in individual subjects, i.e., to provide personalized medicine. Predicting a drug response can be determining whether a subject is a likely responder or a likely nonresponder to a candidate therapeutic agent, e.g., before the subject has been exposed or otherwise treated with the treatment. Assessing a drug response can be monitoring a response to a drug, e.g., monitoring the subject's improvement or lack thereof over a time course after initiating the treatment. Therapy related tests are useful to select a subject for treatment who is particularly likely to benefit from the treatment or to provide an early and objective indication of treatment efficacy in an individual subject” see paragraph bridging pages 36 and 37.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references in order to assess divergent tumors at different stages, as well as in different biological fluids. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references that tumor samples from different pathologic stages and clinical stages can be easily and reproducibly obtained and assayed in order to make observations and assessments to arrive at effective clinical treatments, see both references. 
 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



23 February 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643